OFFICE   OF THE ATTORNEY GENERAL    OF TEXAS
                                     AUSTIN
     GROVER   SELLERS
     A~~ORNLI
           GENCIIU



Ron. Claud~fIsbe~
Secret
Austin,7    exa6s
AttentlonrMr. J. L. :IcCarity
                                 .
Dear Sir!
                                          oplnlon
                                                Ho.o-7364




              ‘i% have fUly     consld%red y
whethera partloular        Qe
Is8ubJactto nglstrat
aark‘We hah reviewed
arrd facsll?ille copi
you underdate of
attorney,     for t-ho
Your lottor dated 0
                                                     a rectfqplar drawing




            Without quotiw    the enttra 6tatUte, Article 851, R. C. $
 ‘+ %fS%ct provides that eve      incorporated %ssoci%tlon of    rsoni4L&it
 :bhell hereafter adopt a labe1: trademark, d%slgn, devise, iz print or
‘tona of advertisonent     SW    hle the %m% in tha office    of the Secret
  “QQ of Stat% by Lea&~ tuo fact%im.il% aopieswith the Secretary of
ffozl. crursk   Ieb%ll   ” PI&g?2


                                ahal    rQm.ntto such ammiatim      ao fib
                                00$38    alo*;wlufthan attached, ZuIp atLest&
                                of 3.2230,for which he ahnll r~calvo s fse